Citation Nr: 1448511	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  13-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for minimal hyperemia of the eyes (previously diagnosed as conjunctivitis, chronic, bilaterally).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to March 1953. 

This matter comes before the Board of Veteran's Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office located in New Orleans, Louisiana (RO), which denied the benefits sought on appeal.

The case remanded by the Board in December 2013 and April 2014, and the case has since been returned to the Board for adjudication.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is necessary regarding the Veteran's increased rating claim for his bilateral minimal hyperemia of the eyes.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

The Board remanded the claim in April 2014 for an opinion on secondary service connection for his other eye disabilities and to distinguish, to the extent possible, any visual impairment or disfigurement which is attributable to the service-connected minimal hyperemia of the eyes, previously diagnosed as conjunctivitis from that due to other diagnosed eye disorders.  

While opinions regarding secondary service connection were obtained in July 2014, the examiner did not distinguish any visual impairment or disfigurement which is attributable to the service-connected minimal hyperemia of the eyes, previously diagnosed as conjunctivitis from that due to other diagnosed eye disorders.  Moreover, the examiner made no mention as to whether such a distinction could even be made.  Therefore, the Board finds that there was no full compliance with the Board's remand of April 2014.  

The Board further notes that the AOJ did not readjudicate the issue of the compensable evaluation for minimal hyperemia of the eyes as requested in the April 2014 Board remand.  The Supplemental Statement of the Case of September 2014 addresses in detail the question of secondary service connection but does not readjudicate the issue of the disability rating in the context of the new evidence except to say the issue remains denied.  On remand, the AOJ should ensure to readjudicate the issue as requested by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1.  The RO/AMC should forward the Veteran's claims file to the July 2004 and request that he distinguish, to the extent possible, any visual impairment or disfigurement which is attributable to the service-connected minimal hyperemia of the eyes, previously diagnosed as conjunctivitis from that due to other diagnosed eye disorders.  If a distinction cannot be made, it should so be clearly noted in the record.

A complete rationale for all opinions must be provided.

2.  After completing all indicated development, the RO should fully readjudicate all the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



